DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chinese Patent document 103738194 (hence ‘194).
In re claim 1, ‘194 teaches an electric mining dump truck, comprising a frame (inherent), an axle (“transaxle” – 3rd page of provided translation), an electric wheel assembly (3rd page of provided translation), a power battery assembly (2nd page of provided translation), an electric control system (vehicle control system), a hydraulic system (pages 3-4 of translation), bed and a cab assembly (fig. 3-4), wherein the cab assembly is disposed on a front end of the frame; the bed is mounted on a rear end of the frame (fig. 3-4); the axle includes a front axle and a rear axle, the front axle and the nd page of provided translation); the power battery assembly comprises a battery cabinet (41) configured to supply electric energy to various electric components; the electric control system (1) is configured to control the electric wheel assembly, the power battery assembly, the hydraulic system and the cooling system; the hydraulic system is configured to provide hydraulic oil for various types of hydraulic apparatuses.” 
‘194 differs in that it does not teach a cooling system, the cooling system is configured to cool various heat generation and heat transfer components. Nonetheless, the examiner takes official notice that cooling systems configured to cool various heat generation and heat transfer components is well known and conventional in the art and it would be obvious to one of ordinary skill in the art to include a cooling system, controlled by the vehicle controller, to that end. 
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘194, as applied above, and further in view of Kvist (US 2010/0307846).
In re claim 2, ‘194 differs in that it does not explicitly teach the frame is a box-girder frame which comprises two longitudinal beams disposed on both sides, and the battery cabinet comprises a frame battery cabinet mounted on the frame, a supporting and fixing structure for fixedly mounting the frame battery cabinet is provided on the two longitudinal beams. Attention is directed to Kvist which teaches a box-girder frame which comprises two longitudinal beams disposed on both sides, and the battery cabinet comprises a frame battery cabinet mounted on the frame, a supporting and fixing structure for fixedly mounting the frame battery cabinet (154) is provided on the .
Allowable Subject Matter
Claims 3-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EREZ GURARI whose telephone number is (571)270-1156.  The examiner can normally be reached on Monday-Friday 8:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303)297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/EREZ GURARI/Primary Examiner, Art Unit 3618